Case 3:20-cv-30044-MGM Document1 Filed 03/09/20 Page 1 of 9

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MASSACHUSETTS

DEBORAH LAUFER, Individually,

Plaintiff,
V. | Case No.3:20-cv-30044
SIDDHI, INC., a Massachusetts Corporation,

Defendant.

 

COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, DEBORAH LAUFER, Individually, on her behalf and on behalf of all other
individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,
SIDDHI, INC., a Massachusetts Corporation, (sometimes referred to as “Defendant”), for Injunctive
Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities
Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1. Plaintiff is a resident of Florida, is sui juris, and qualifies as an individual with
disabilities as defined by the ADA. Plaintiff is unable to engage in the major life
activity of walking more than a few steps without assistive devices. Instead, Plaintiff
is bound to ambulate in a wheelchair or with a cane or other support and has limited
use of her hands. She is unable to tightly grasp, pinch and twist of the wrist to
operate. Plaintiff is also vision impaired. When ambulating beyond the comfort of her
own home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible

handicap parking spaces located closet to the entrances of a facility. The handicap
Case 3:20-cv-30044-MGM Document1 Filed 03/09/20 Page 2 of 9

and access aisles must be of sufficient width so that she can embark and disembark
from aramp into her vehicle. Routes connecting the handicap spaces and all features,
goods and services of a facility must be level, properly sloped, sufficiently wide and
without cracks, holes or other hazards that can pose a danger of tipping, catching
wheels or falling. These areas must be free of obstructions or unsecured carpeting
that make passage either more difficult or impossible. Amenities must be sufficiently
lowered so that Plaintiff can reach them. She has difficulty operating door knobs,
sink faucets, or other operating mechanisms that tight grasping, twisting of the wrist
or pinching. She is hesitant to use sinks that have unwrapped pipes, as such pose a
danger of scraping or burning her legs. Sinks must be at the proper height so that she
can put her legs underneath to wash her hands. She requires grab bars both behind
and beside a commode so that she can safely transfer and she has difficulty reaching
the flush control if it is on the wrong side. She has difficulty getting through
doorways if they lack the proper clearance.

Plaintiff is an advocate of the rights of similarly situated disabled persons and is a
"tester" for the purpose of asserting her civil rights and monitoring, ensuring, and
determining whether places of public accommodation and their websites are in
compliance with the ADA.

According to the county property records, Defendant owns a place of public
accommodation as defined by the ADA and the regulations implementing the ADA,
28 CFR 36.201(a) and 36.104. The place of public accommodation that the

Defendant owns is a place of lodging known as Pleasant Valley Motel, a hotel
Case 3:20-cv-30044-MGM Document1 Filed 03/09/20 Page 3 of 9

business located at 42 Stockbridge Rd., West Stockbridge, MA 01266, and is located
in the County of Berkshire, (hereinafter "Property").

Venue is properly located in this District because the injury occurred in this district.
Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title
Ill of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28
U.S.C. § 2201 and § 2202.

As the owner of the subject place of lodging, Defendant is required to comply with
the ADA. As such, Defendant is required to ensure that it's place of lodging is in
compliance with the standards applicable to places of public accommodation, as set
forth in the regulations promulgated by the Department Of Justice. Said regulations
are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act
Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated
by reference into the ADA. These regulations impose requirements pertaining to
places of public accommodation, including places of lodging, to ensure that they are
accessible to disabled individuals.

More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following
requirement:

Reservations made by places of lodging. A public accommodation that owns,
leases (or leases to), or operates a place of lodging shall, with respect to
reservations made by any means, including by telephone, in-person, or through a
third party -

(i) Modify its policies, practices, or procedures to ensure that individuals
with disabilities can make reservations for accessible guest rooms during
10.

Case 3:20-cv-30044-MGM Document1 Filed 03/09/20 Page 4 of 9

the same hours and in the same manner as individuals who do not need
accessible rooms;
(ii) Identify and describe accessible features in the hotels and guest rooms
offered through its reservations service in enough detail to reasonably
permit individuals with disabilities to assess independently whether a
given hotel or guest room meets his or her accessibility needs;
(iii) Ensure that accessible guest rooms are held for use by individuals
with disabilities until all other guest rooms of that type have been rented
and the accessible room requested is the only remaining room of that type;
(iv) Reserve, upon request, accessible guest rooms or specific types of
guest rooms and ensure that the guest rooms requested are blocked and
removed from all reservations systems; and
(v) Guarantee that the specific accessible guest room reserved through its
reservations service is held for the reserving customer, regardless of
whether a specific room is held in response to reservations made by others.
These regulations became effective March 15, 2012.
Defendant, either itself or by and through a third party, accepts reservations for its
hotel online through one or more websites. The purpose of these websites is so
that members of the public may reserve guest accommodations and review
information pertaining to the goods, services, features, facilities, benefits,
advantages, and accommodations of the Property. As such, these websites are
subject to the requirements of 28 C.F.R. Section 36.302(e).
Prior to the commencement of this lawsuit, Plaintiff visited the websites for the
purpose of reviewing and assessing the accessible features at the Property and
ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and
her accessibility needs. However, Plaintiff was unable to do so because Defendant
failed to comply with the requirements set forth in 28 C.F.R. Section 36.302(e).

As a result, Plaintiff was deprived the same goods, services, features, facilities,

benefits, advantages, and accommodations of the Property available to the general
11.

12.

13,

Case 3:20-cv-30044-MGM Document1 Filed 03/09/20 Page 5 of 9

public. Specifically, on the hotel's own website,
www.magnusonhotels.com/hotels-pleasant-valley-motel-west-stockbridge/,
accessible rooms were not identified and online booking was not available.
Accessible features, amenities, or accommodations were not explained in any
detail on the site. On the third-party sites of www.expedia.com, www.orbitz.com,
www.hotels.com, www.priceline.com, and www.agoda.com, accessible rooms
were unidentified and unable to be booked online. Explanations of accessible
features, amenities, or accommodations were unavailable.

In the near future, Plaintiff intends to revisit Defendant's websites and/or online
reservations system in order to test them for compliance with 28 C.F.R. Section
36.302(e) and/or to utilize the websites to reserve a guest room and otherwise
avail herself of the goods, services, features, facilities, benefits, advantages, and
accommodations of the Property.

Plaintiff is continuously aware that the subject websites remain non-compliant and
that it would be a futile gesture to revisit the websites as long as those violations
exist unless she is willing to suffer additional discrimination.

The violations present at Defendant's websites infringe Plaintiff's right to travel
free of discrimination and deprive her of the information required to make
meaningful choices for travel. Plaintiff has suffered, and continues to suffer,
frustration and humiliation as the result of the discriminatory conditions present at
Defendant's website. By continuing to operate the websites with discriminatory

conditions, Defendant contributes to Plaintiff's sense of isolation and segregation
14.

15.

Case 3:20-cv-30044-MGM Document1 Filed 03/09/20 Page 6 of 9

and deprives Plaintiff the full and equal enjoyment of the goods, services,
facilities, privileges and/or accommodations available to the general public. By
encountering the discriminatory conditions at Defendant's website, and knowing
that it would be a futile gesture to return to the websitesunless she is willing to
endure additional discrimination, Plaintiff is deprived of the same advantages,
privileges, goods, services and benefits readily available to the general public. By
maintaining a websiteswith violations, Defendant deprives Plaintiff the equality of
opportunity offered to the general public. Defendant's online reservations system
serves as a gateway to its hotel. Because this online reservations system
discriminates against Plaintiff, it is thereby more difficult to book a room at the
hotel or make an informed decision as to whether the facilities at the hotel are
accessible.

Plaintiff has suffered and will continue to suffer direct and indirect injury as a
result of the Defendant’s discrimination until the Defendant is compelled to
modify its websitesto comply with the requirements of the ADA and to
continually monitor and ensure that the subject websitesremains in compliance.
Plaintiff has a realistic, credible, existing and continuing threat of discrimination
from the Defendant’s non-compliance with the ADA with respect to these
websites. Plaintiff has reasonable grounds to believe that she will continue to be

subjected to discrimination in violation of the ADA by the Defendant.
16.

li

18.

19.

Case 3:20-cv-30044-MGM Document1 Filed 03/09/20 Page 7 of 9

The Defendant has discriminated against the Plaintiff by denying her access to,
and full and equal enjoyment of, the goods, services, facilities, privileges,
advantages and/or accommodations of the subject website.

The Plaintiff and all others similarly situated will continue to suffer such
discrimination, injury and damage without the immediate relief provided by the
ADA as requested herein.

Defendant has discriminated against the Plaintiff by denying her access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in
violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the
Defendant continues to discriminate against the Plaintiff, and all those similarly
situated by failing to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such efforts that may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of the absence of
auxiliary aids and services.

Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s
fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

12205 and 28 CFR 36.505.
Case 3:20-cv-30044-MGM Document1 Filed 03/09/20 Page 8 of 9

20. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter the
subject websites to make them readily accessible and useable to the Plaintiff and
all other persons with disabilities as defined by the ADAand 28 C.F.R. Section
36.302(e); or by closing the websitesuntil such time as the Defendant cures its
violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).
b. Injunctive relief against the Defendant including an order to revise its websitesto
comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

maintain the websitesto ensure that it remains in compliance with said requirement.

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

Respectfully Submitted,

NJC Law, P.C.

245 River St., Unit 261
Fitchburg, MA 01420

ph. (978) 780-3200
ncarbonelaw@gmail.com
BBO No. 686813
Case 3:20-cv-30044-MGM Document1 Filed 03/09/20 Page 9 of 9

By: Nechobat ©). Carbone

Nicholas J. Capone, Esq.
